Citation Nr: 0926155	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  07-04 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of cold 
injuries of the hands and feet.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1973 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision, which denied 
service connection for residuals of cold injuries to his 
extremities.  


FINDING OF FACT

The preponderance of the evidence does not show that the 
Veteran has residuals of an injury of the hands and feet as a 
result of cold exposure in service.  


CONCLUSION OF LAW

The Veteran's residuals of a cold injury to his hands and 
feet were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's service connection 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in September 2005 fully satisfied the second and 
third elements under the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  A March 2007 letter was then sent to the Veteran with 
fully satisfied all elements under the duty to notify 
provisions.  Id.  Although this letter was not sent prior to 
initial adjudication of the Veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, given seven months to respond with 
additional argument and evidence, the claim was 
readjudicated, and an additional supplemental statement of 
the case (SSOC) was provided in October 2007.  See Prickett 
v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran indicated that he received treatment 
at the VA medical centers in Anchorage, Alaska in 1973 and 
Dayton, Ohio from 1988 to 1994.  Although these medical 
documents were requested, the medical centers indicated that 
no documents existed for the Veteran.  The Veteran's Social 
Security Administration records were associated with the 
file, although they indicate unrelated disabilities, to 
include ischemic heart disease and hypertensive 
cardiovascular disease.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a May 2008 VA medical examination to 
obtain an opinion as to whether his condition can be directly 
attributed to service.  The VA opinion obtained in this case 
is more than adequate, as it is predicated on a full reading 
of medical records in the Veteran's claims file.  It 
considered all of the pertinent evidence of record, to 
include treatment received in service and the diagnosis of 
Raynaud's phenomenon and toenail fungal infection, as well as 
the lack of complaints in his separation psychical 
examination.   The examiner provided a complete rationale for 
the opinion stated, relying on and citing to the records 
reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II.	Service Connection

The Veteran contends that he has residuals of cold injuries 
of this hands and feet as a result of service.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran has been diagnosed with Raynaud's phenomenon and 
fungal toenail infection.  The first element under Hickson 
has been satisfied.  As such, the Board will look to the 
issues of in-service incurrence and nexus.  

The Veteran has asserted in numerous submissions that he was 
exposed to extreme cold weather while in service in Alaska.  
It is from this exposure that the Veteran contends caused the 
residuals of cold injuries.  With respect to the Veteran's 
allegations, a layman is generally incapable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997). See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim for service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

But unlike the varicose veins in Barr or dislocated shoulder 
in Jandreau, residuals of cold injuries to the extremities 
are not conditions capable of lay diagnosis, much less the 
type of condition that can be causally related to military 
service.  See Espiritu, supra.  See also Woelhaert v. 
Nicholson, 21 Vet App 456 (2007).  

The medical records associated with the claims file do not 
show that the Veteran suffered a cold injury.  The service 
treatment records establish that in July 1973 he reported to 
the infirmary with complaints that he was cold and could not 
get warm ever since he started marching.  It was noted that 
he had "nausea", no emesis, a headache, and no cramps.  The 
last notation on the record indicated he was "OK now."  The 
Veteran was diagnosed with tinea pedis in March 1974; however 
there are no records showing treatment for this disease or 
associating it with cold exposure.  No further service 
treatment records indicate that he submitted to treatment for 
complaints of cold injury.  His August 1974 separation 
examination provides normal feet as well as upper and lower 
extremities.

In May 2006, the Veteran was scheduled for a VA general 
examination wherein he complained of coolness of the hands 
and feet for which he was prescribed medication.  In 
pertinent part, he was diagnosed with diabetes mellitus, 
arthritis, varicose veins, and a fungal infection of the 
toes.  During a May 2006 VA aid and attendance examination, 
the Veteran complained of chronic hand, lower arm, lower leg, 
and feet coldness.  He reported numbness in his thigh muscles 
and the lower forearm area.  No medical opinion was offered 
as to the diagnosis or etiology of any cold injury residuals.  

Treatment records from the VA medical center in Battle Creek, 
Michigan do not indicate actual treatment for any residuals 
of cold injuries but they provide that the Veteran had been 
diagnosed with Raynaud's phenomenon which was treated with 
medication.  

The Veteran again submitted to a May 2008 VA examination to 
determine whether his Raynaud's phenomenon and toenail fungus 
infection were related to in-service cold injuries.  The 
Veteran complained of numbness and tingling in both hands and 
feet, and intolerance to cold weather affecting his hands and 
feet as well as all his joints.  The examiner assessed the 
Veteran with recurrent fungal infections in his feet, 
diagnosed as onychomycosis, and Raynaud's phenomenon.  The 
examiner then opined that his toenail fungal infections and 
Raynaud's phenomenon did not result from service but was more 
likely due to his diabetes mellitus and his degenerative 
arthritis.  The examiner reasoned that one incident, in his 
service treatment records, of "feeling cold" did not 
constitute a cold injury.  He further noted that there is no 
further documentation of care for a cold injury or frostbite 
and his separation examination is silent for such injuries or 
disorders.   He then provided that the Veteran's symptoms 
were more likely due to his diabetes and degenerative 
osteoarthritis.  As provided above, this opinion was well-
reasoned and based upon an extensive review of the Veteran's 
claims file.  Because this medical opinion did not provide 
the necessary link to establish that his Raynaud's phenomenon 
and recurrent fungal toenail infections were caused or 
aggravated by service, the Board finds that service 
connection is not warranted.  See Hickson, supra. 

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the- doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for residuals of cold 
injuries to his hands and feet is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


